DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis Stone (Stone) US 6,567,271.
As per claim 1 Stone disclose;
An electronic apparatus (100) comprising: a casing (fig. 1-13 item 80); a first board (fig. 1 item 10) provided in the casing, the first board including a first surface (1st region) and a first connector (15) provided on the first surface; and a second board (20) provided in the casing, the second board including a second surface (bottom) facing the first surface and a second connector provided on the second surface (fig. 1 mating connector of 15 on board item 20), wherein the first connector and the second connector are connected to each other (fig. 1 item 15), and the first connector and the second connector connected to each other include one or more through holes (Col. 9 line 54-57, see “interconnectors 15, 25 has holes or openings on it, preferably in the nonconductive portion of the interconnectors. Air also flows through these holes or openings on the
interconnectors 15, 25 to provide further cooling.”).

As per claim 2 Stone disclose;
the first board further includes a third connector configured to be electrically connected to an external apparatus. (Fig. 7 and 9 item 12d)

As per claim 3 Stone disclose;
a first electronic component and a second electronic component, the first electronic component and the second electronic component being placed downstream of a fluid passing through the one or more through holes. (Fig. 1 fan 50 produces, air flow through connector holes and  Fig. 4 shows components in the chassis mounted on boards and Col. 9 lines 55-60 “Air also flows through these holes or openings on the interconnectors 15, 25 to provide further cooling. The separations or gap clearance provided by the interconnectors 15,
25 allow convective cooling over the top and bottom surfaces of the circuit boards 10, 20, 30, and HDD 40,”)
As per claim 5 Stone disclose;
wherein one of the first connector and the second connector is a male connector, and another connector that is the first connector or the second connector is a female connector. (Col. 4 lines 53-57)

As per claim 6 Stone disclose;
the male connector and the female connector are part of a stacking connector, and the male connector includes a first member and a first terminal, the first terminal provided on the first member. (Fig.1 and )

As per claim 14 Stone disclose;
the one or more through holes is a single through hole. (Col. 9 lines 54-59 includes one opening)

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAVID ALLISON TROUT (TROUT) US 2010/0093194.
As per claims 15-20 TROUT disclose;
A stacking connector (Fig. 1) comprising: a first connector (102); and a second connector (108), wherein the first connector and the second connector are configured to be connected to each other (Fig. 1), and the first connector and the second connector connected to each other include a through-hole (208 and Para 0020 “different number of openings 208. The openings 208 permit air to flow through the mezzanine connector assembly 102.)

-wherein one of the first connector and the second connector (108) of the stacking connector is a female connector, and the other connector (102) out of the first connector and the second connector is a male connector (102).

-the male connector (fig. 3) includes a first member (902), a first terminal (210) provided on the first member (902), a second member (212), and a second terminal provided on the second member (904), the second terminal (212) being larger in surface area than the first terminal (210).

-the second terminal (212) is a plate-shaped terminal.

-through-holes are provided. (208)

-the male connector includes a first member (706), a first terminal (708 signal) provided on the first member (706), and a second terminal (power) provided on the first member (706). (See para 0045 “The contacts 708 may include signal and/or power contacts 210, 212 (shown in FIG. 2) similar to the mezzanine connector assembly 102”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Jonathan C. Jasper (Jasper) US 6109,929.
Regarding claims 4, 10 and 11 stone disclose circuit boards but does not specifically,
	disclose details of well-known components and arrangements,
	- wherein each of the first electronic component and the second electronic component is a nonvolatile memory.
-a first electronic component is placed on the first surface.
-a second electronic component is placed on the second surface.
	However in analogues art of stacked circuit boards Jasper teaches - wherein each of the first electronic component (19) and the second electronic component (19) is a nonvolatile memory. (Fig. 1)
-a first electronic component (19) is placed on the first surface (top).
-a second electronic component (19) is placed on the second surface (bottom).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jasper to the device of Stone would have yielded predicable results and resulted in an improved assembly, that would allows for applying known technique to stackable memory modules on mother board to develop different assemblies.
	
Claims 6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of TROUT.
As per claims 6, 8-9 and 12-12 Stone does not teach well-known connector details,
-the male connector includes a first member, a first terminal provided on the first member, a second member, and a second terminal provided on the second member, and the first terminal and the second terminal are disposed in the one or more through holes. 
-wherein the male connector includes a first member, a first terminal provided on the first member, a second member, and a second terminal provided on the second member, the second terminal being larger in surface area than the first terminal, and the first terminal and the second terminal are disposed in the one or more through holes.
-wherein the second terminal is a plate-shaped terminal, the second terminal being connected to either a power supply interconnection or a ground interconnection of either one of the first board or the second board.

- wherein the one or more through holes are two through holes.
-the male connector includes a first member and a first terminal, the first terminal provided on the first member, and the first terminal is disposed between the two through holes.
	However in analogues art TROUT disclose,
-the male connector (fig. 3) includes a first member (902), a first terminal (210) provided on the first member (902), a second member (212), and a second terminal provided on the second member (904), the second terminal (212) being larger in surface area than the first terminal (210). and the first terminal and the second terminal are disposed in the one or more through holes. (208)
-the male connector (fig. 3) includes a first member (902), a first terminal (210) provided on the first member (902), a second member (212), and a second terminal provided on the second member (904), the second terminal (212) being larger in surface area than the first terminal (210). and the first terminal and the second terminal are disposed in the one or more through holes (208).
-wherein the second terminal (212) is a plate-shaped terminal, the second terminal being connected to either a power supply interconnection or a ground interconnection of either one of the first board or the second board. (Fig. 2)
- wherein the one or more through holes are two through holes. (208)
-the male connector includes a first member (902) and a first terminal (210), the first terminal provided on the first member (902), and the first terminal is disposed between the two through holes. (Fig. 2)
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by TROUT to the device of Stone would have yielded predicable results and resulted in an improved assembly, that would allows for applying known technique to transmit power and signal connections through separate terminals, in order to supply a greater amount of electric power
between circuit boards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835